Exhibit 10.3

[g160613kgi001.gif]

October 1, 2006

Robin Kaminsky
1606 1st Street
Manhattan Beach, CA  90266

Dear Ms. Kaminsky:

This letter (“Agreement”) confirms the terms of your employment by Activision
Publishing, Inc. (“Employer”), on the terms and conditions set forth below.

1.             Term

a)         The initial term of your employment under this Agreement shall
commence on October 1, 2006 (the “Effective Date”) and expire on October 31,
2008 (the “Expiration Date”) unless earlier terminated as provided in Paragraph
9 below or as may be extended as provided in Paragraph 1(b) below (the
“Employment Period”).

(b)       If, at any time between the Effective Date and the Expiration Date,
your Total Compensation exceeds $6,000,000, Employer shall have the option to
extend your employment under this Agreement once for an additional one-year
period, commencing on November 1, 2008 and expiring on October 31, 2009.  For
purposes of this Agreement, “Total Compensation” shall mean the total of (i)
your cumulative Base Salary from the Effective Date through the date the
$6,000,000 amount has been reached, (ii) your cumulative Annual Bonuses through
such date, (iii) the realized and unrealized gains (based upon the closing price
of the common stock of Activision, Inc. (“Activision”) as reported on The NASDAQ
Stock Market on the applicable date) from any and all vested stock options
issued to you under this Agreement, and (iv) the market value of all vested
restricted stock grants issued to you under this Agreement plus the additional
amounts you realized from the sale of any shares sold by you which were the
subject of such restricted stock grants.

(c)       Notwithstanding the foregoing, in the event Employer decides not to
extend your employment beyond the Expiration Date, Employer will provide you
written notice of that decision at least 6 months prior to the Expiration Date.

2.             Compensation

(a)       In full consideration for all rights and services provided by you
under this Agreement, you shall receive the compensation set forth in this
Paragraph 2. Commencing on the Effective Date, you shall receive an annual base
salary of $468,000.  Thereafter, on June 1 of each year of the Employment Period
your annual base salary shall be increased to a minimum of an amount equal to
one hundred four percent (104%) of the base salary for the prior year.

(b)       Base Salary payments shall be made in accordance with Employer’s then
prevailing payroll policy.  The base salary referred to in Paragraph 2(a) shall
constitute your minimum base

1


--------------------------------------------------------------------------------


salary during the applicable period.  On an annual basis, your base salary shall
be reviewed to determine if an increase above minimum is appropriate. Your base
salary may be increased above the minimum at any time if Activision’s Board of
Directors (or the Compensation Committee of such Board of Directors), in its
sole and absolute discretion, elects to do so.

(c)       Employer shall not be required to actually use your services during
the term of this Agreement.  You will not be permitted or authorized to act on
behalf of Employer if Employer is not utilizing your services unless
specifically authorized in writing to the contrary by Employer. All of your
obligations to Employer under this Agreement generally, and specifically with
regard to Paragraph 8, shall continue throughout the term of this Agreement and
shall remain in full force and effect.  Moreover, you have an obligation to
abide by the terms of the Employee Proprietary Information Agreement executed by
you and Employer’s corporate governance policies.

(d)       You will receive a signing bonus of $35,000 payable within two weeks
of the Effective Date.

(e)       In addition to your Base Salary, you may be eligible to receive an
annual discretionary bonus (the “Annual Bonus”). Your target Annual Bonus during
the term of this Agreement will be 75% of the then applicable Base Salary,
provided that the actual amount of the Annual Bonus, if any, is within the sole
and absolute discretion of the Activision’s Board of Directors (or the
Compensation Committee of the Board of Directors) and will be based upon your
achievement of certain mutually agreed objectives and goals and/or your
contribution to the success of Employer’s financial and business objectives and
goals for the fiscal year with respect to which the Annual Bonus is calculated,
such determination made by Activision’s Board of Directors (or the Compensation
Committee of the Board of Directors) in its sole discretion. Employer’s overall
financial performance will also be considered in determining whether any of the
Annual Bonus is awarded and, if so, the amount. The Annual Bonus, if granted, is
generally paid to employees in May. Except as otherwise set forth in this
Agreement, you must remain continuously employed by Employer through the date on
which the Annual Bonus is paid to be eligible to receive such Annual Bonus. Any
Annual Bonus shall be subject to withholding.

(f)        Pursuant to the Activision 2003 Incentive Plan (“Plan”), you will be
granted a non-qualified stock option (the “Option”) to purchase an aggregate of
300,000 shares of Activision’s common stock in two tranches.  As to the First
Tranche of 200,000 shares covered by the Option, such tranche will vest ratably
over the three years following the date on which the Option is granted to you
(the “Option Grant Date”), with one-third of the amount vesting each year on the
anniversary of the Option Grant Date.  As to the Second Tranche of 100,000
shares covered by the Option, such shares will not vest until the third
anniversary of the Option Grant Date (subject to possible earlier vesting of 25%
of the Second Tranche vesting at the end of fiscal year 2007 and another 25%
vesting at the end of fiscal year 2008 if Employee shall achieve certain
performance objectives to be mutually determined by you and Employer for the
fiscal years 2007 and 2008).  The Option will have an exercise price per share
that will be the market low on the grant date and will be governed in all other
respects by Activision’s standard form of stock option agreement for similar
grants.

(g)       You also will receive a restricted stock grant (the “Stock Grant”) of
35,000 shares of Activision’s common stock (the “Restricted Shares”).  Such
grant of Restricted Shares will vest in

2


--------------------------------------------------------------------------------


two tranches.  As to the First Tranche of 23,333 shares covered by the Stock
Grant, such tranche will vest ratably over the three years following the date on
which the Stock Grant occurs (“Stock Grant Date”), with one-third of the amount
vesting each year on the anniversary of the Stock Grant Date.  As to the Second
Tranche of 11,667 shares covered by the Stock Grant, such shares will not vest
until the end of the third anniversary of the Stock Grant Date (subject to
possible earlier vesting of 25% of the shares vesting at the end of fiscal year
2007 and another 25% vesting at the end of fiscal year 2008 if Employee shall
achieve certain performance objectives to be mutually determined by you and
Employer for the fiscal years 2007 and 2008).

(h)       You may be eligible for such additional stock option grants
commensurate with your position with Employer as the Board of Directors (or
Compensation Committee of the Board of Directors), in its sole discretion, may
award to you from time to time.

(i)        Employer will continue to provide mortgage assistance (“Mortgage
Assistance”) in the amount of $7,500 (grossed-up in an amount sufficient to
cover all tax liability you incur as a result of the Mortgage Assistance) per
month from the Effective Date through the Expiration Date.

3.             Title

You are being employed under this Agreement in the position of Executive Vice
President, Publishing of Employer and you will report to the Chief Executive
Officer of Employer.

4.             Duties

You shall personally and diligently perform, on a full-time and exclusive basis,
such services as Employer or any of its related or affiliated entities or
divisions may reasonably require.  You are also required to read, review and
observe all of Employer’s existing policies, procedures, rules and regulations
as well as those adopted by Employer during the term of your employment, which
are, or have been, provided to you.  You will at all times perform all of the
duties and obligations required by you under this Agreement in a loyal and
conscientious manner and to the best of your ability and experience.

5.             Expenses

To the extent you incur necessary and reasonable business expenses in the course
of your employment, you shall be reimbursed for such expenses, subject to
Employer’s then current policies regarding reimbursement of such business
expenses.

6.              Other Benefits

You shall be entitled to those benefits which are standard for persons in
similar positions with Employer, including coverage under Employer’s health,
life insurance and disability plans, and eligibility to participate in
Activision’s Employee Stock Purchase Plan and Employer’s 401(k) plan (with
Employer matching your contributions to such 401K plan in accordance with
Employer’s matching policy).  In addition to the foregoing benefits, Employer
will provide you during the Employment Period, at Employer’s expense, with a
supplemental term life insurance

3


--------------------------------------------------------------------------------


policy with a benefit amount of $2,000,000 through a carrier of Employer’s
choice. Nothing paid to you under any such plans and arrangements (nor any bonus
or stock options which Activision’s Board of Directors (or the Compensation
Committee of such Board of Directors), in its sole and absolute discretion,
shall provide to you) shall be deemed in lieu, or paid on account, of your Base
Salary. You expressly agree and acknowledge that after the expiration or early
termination of the term of your employment under this Agreement, you are
entitled to no additional benefits, except as specifically provided: (a) by law;
(b) in this Agreement; and/or (c) under benefit plans referred to above and
those benefit plans in which you subsequently may become a participant, and
subject in each case to the terms and conditions of each such plan. 
Notwithstanding anything to the contrary set forth above, you shall be entitled
to receive those benefits provided by COBRA or CAL-COBRA upon the expiration or
earlier termination of this Agreement.  All benefits of every type referenced in
Paragraph 6 are hereinafter referred collectively as “Benefits”.

7.             Vacation and Paid Holidays

(a)       You will be entitled to paid vacation days in accordance with the
normal vacation policies of Employer in effect from time to time, provided that
in no event shall you be entitled to less than twenty (20) paid vacation days
per year.

(b)       You shall be entitled to all paid holidays given by Employer to its
full-time employees.

8.             Protection of Employer’s Interests

(a)           Duty of Loyalty.  During the term of your employment, you will owe
a duty of loyalty to Employer, which includes, but is not limited to, your not
competing in any manner, whether directly or indirectly, as a principal,
employee, agent or owner, with Employer, or any affiliate of Employer, except
that the foregoing will not prevent you from holding at any time less than five
percent (5%) of the outstanding capital stock of any company whose stock is
publicly traded.

(b)           Policy Compliance. You confirm that you have read, understand and
will comply with the terms of Employer Corporate Governance Policies, including
but not limited to Code of Business Conduct and Ethics and Code of Ethics for
Senior Executive Officers, and any reasonable amendments thereto which you
receive.

(c)           Property of Employer.  All rights worldwide with respect to any
and all intellectual or other property of any nature produced, created or
suggested by you during the term of your employment or resulting from your
services which (i) relate in any manner at the time of conception or reduction
to practice to the actual or demonstrably anticipated business of Employer, (ii)
result from or are suggested by any task assigned to you or any work performed
by you on behalf of Employer, or (iii) are based on any property owned or idea
conceived by Employer, shall be deemed to be a work made for hire and shall be
the sole and exclusive property of Employer.  You agree to execute, acknowledge
and deliver to Employer, at Employer’s request, such further documents,
including copyright and patent assignments, as Employer finds appropriate to
evidence Employer’s rights in such property.

4


--------------------------------------------------------------------------------


 

(d)           Confidentiality.  Any confidential and/or proprietary information
of Employer or any affiliate of Employer shall not be used by you or disclosed
or made available by you to any person except as required in the course of your
employment, and upon expiration or earlier termination of the term of your
employment, you shall return to Employer all such information which exists in
written or other physical form (and all copies thereof) under your control. 
Without limiting the generality of the foregoing, you acknowledge signing and
delivering to Employer the Activision Employee Proprietary Information Agreement
as of the Effective Date and you agree that all terms and conditions contained
in such agreement, and all of your obligations and commitments provided for in
such agreement, shall be deemed, and hereby are, incorporated into this
Agreement as if set forth in full herein.  You also acknowledge that upon
termination of your employment for any reason whatsoever, you will promptly
deliver to Employer or surrender to Employer’s representative all Employer
property (which Employer acknowledges does not include contact information that
was in your possession when you joined Employer), including without limitation,
all documents and other materials (and all copies thereof) relating to
Employer’s business, all identification and access cards, all contact lists and
third party business cards however and wherever preserved, and any equipment
provided by Employer, including computers, telephones, personal digital
assistants, memory cards and similar devices which you  possess or have in your
custody or under your control. The provisions of this paragraph shall survive
the expiration or earlier termination of this Agreement.

(e)           Non-Competition.  During your Employment Period and for a period
of one year following the expiration of the Employment Period, you shall not
engage (including, without limitation, as an officer, director, shareholder,
owner, partner, joint venturer, member or in a managerial capacity, or as an
employee, independent contractor, consultant, advisor or sales representative)
in any Competitive Business (as hereinafter defined) in the Territory (as
hereinafter defined). For purposes of determining whether you are permitted to
be a shareholder of a corporation engaged in a Competitive Business, the
Executive’s direct or indirect ownership (alone or together with a group) of
less than 5% of the issued and outstanding securities of a company whose
securities are publicly-traded in any U.S. or non-U.S. securities exchanges or
quotation system shall be permitted. As used herein, the term “Competitive
Business” shall mean any business engaged in publishing and distributing video
games and entertainment software for personal computers.  As used herein, the
term “Territory” shall mean:

(1) The following counties in the State of California: Alameda, Alpine, Amador,
Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno, Glenn,
Humboldt, Imperial, Inyo, Kern, Kings, Lake, Lassen, Los Angeles, Madera, Marin,
Mariposa, Mendocino, Merced, Modoc, Mono, Monterey, Napa, Nevada, Orange,
Placer, Plumas, Riverside, Sacramento, San Benito, San Bernardino, San Diego,
San Francisco, San Joaquin, San Luis Obispo, San Mateo, Santa Barbara, Santa
Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama,
Trinity, Tulare, Tuolumne, Ventura, Yolo, and Yuba;

(2) Each and every county or other political or geographical subdivision in the
balance of the United States of America and the dependent territories of the
United States of America; and

(3) Each and every county or other political or subdivision in the world.

5


--------------------------------------------------------------------------------


 

(f)            Covenant Not to Solicit.  During the Employment Period and for a
period of two years following the expiration of the Employment Period for any
reason whatsoever you shall not, either alone or jointly, with or on behalf of
others, directly or indirectly, whether as principal, partner, agent,
shareholder, director, employee, consultant or otherwise: (a) offer employment
to, or directly or indirectly solicit the employment or engagement of, or
otherwise entice away from the employment of Employer or any affiliated entity,
either for your own account or for any other person, firm or company, any person
who was employed by Employer or any such affiliated entity during the term of
your employment, whether or not such person would commit any breach of his or
her contract of employment by reason of his or her leaving the service of
Employer or any affiliated entity; or (b) directly or indirectly solicit, induce
or entice any client, customer, contractor, licensor, agent, partner or other
business relationship of Employer to terminate, discontinue, renegotiate or
otherwise cease or modify their relationship with Employer. You expressly
acknowledge and agree that the restrictions contained in this paragraph are
reasonably tailored to protect Employer’s confidential information and trade
secrets, and are reasonable in all circumstances in scope, duration and all
other respects. It is expressly agreed by the parties that if for any reason
whatsoever any one or more of such restrictions shall (either taken by itself or
themselves together) be adjudged to go beyond what is reasonable in all
circumstances for the protection of the legitimate interests of Employer, the
parties agree that the prohibitions shall be in effect and upheld to the fullest
extent permissible under applicable laws.

9.             Termination

(a)       Employer.  At any time during the Employment Period, Employer may
terminate your employment under this Agreement for Cause, defined as your (i)
gross misconduct, (ii) gross negligence in performance of job responsibilities,
or (iii) conviction of a felony.  In addition, but subject to the provisions of
Paragraphs 9(d)(iii) and 9(e)(ii) below, Employer may terminate your employment
under this Agreement at any time without Cause and such termination shall not be
deemed to constitute a wrongful discharge of Employee or a wrongful termination
of Employee’s employment by Employer or a breach by Employer of any term of this
Agreement and/or any other duty or obligation, expressed or implied, which
Employer may owe to Employee pursuant to any principle or provision of law.  In
the case of any termination for Cause pursuant to clause (ii), Employer shall
give written notice of termination to you (“Notice of Cause Termination”), and
shall specify the date of such termination, which shall not be earlier than 45
days after the date on which notice is given to you.  Such notice shall specify
the particular acts or circumstances that purport to constitute Cause for such
termination.  You shall be given the opportunity within 30 days after receiving
such notice to explain why Cause for such termination does not exist or to cure
any such basis for Cause.  Within 15 days after any such explanation, you will
be given the final decision, in writing, regarding whether Cause exists.  If the
final decision is that Cause exists, your employment with Employer shall be
terminated under Paragraph 9(a)(ii) pursuant to the Notice of Cause Termination
as of the date of termination specified in the notice.  If the final decision is
that Cause does not exist, your employment with Employer shall not be terminated
under Paragraph 9(a)(ii) pursuant to such Notice of Cause Termination.

(b)       Employee.  You may terminate your employment under this Agreement in
the event of (i) Employer’s relocation to a location more than 25 miles from Los
Angeles County; or, (ii) the material diminution of your job duties.

6


--------------------------------------------------------------------------------


 

(c)       Death or Disability.  In the event of your death during the term of
this Agreement, this Agreement shall terminate and Employer shall be obligated
to pay only your estate or legal representative the amounts set forth in
Paragraph 9(d)(i) below and further comply with provisions of Paragraph
9(e)(iii).  In the event that you have or develop a Disability, and such
disability continues for a period of 120 or more consecutive days or an
aggregate of 120 or more days during any 12-month period during the term of this
agreement, then Employer shall have the right, at its option, to terminate your
employment under this Agreement, subject to the provisions of Paragraphs
9(d)(ii) and 9(e)(iii) below. Unless and until so terminated, during any period
of Disability during which you are unable to perform the essential functions of
our job, even when provided such reasonable accommodation as Employer can
provide without undue hardship to Employer, your Base Salary shall be payable to
the extent of, and subject to, Employer’s policies and practices then in effect
with regard to sick leave and disability benefits.  “Disability” shall be
determined in accordance with the definitions set forth in the Employer’s
disability insurance policies and shall be determined by a physician mutually
agreed upon by you and Employer.  If you and Employer are unable to agree on
such a physician, you and Employer shall each appoint one physician and those
two physicians shall appoint a third physician who shall make such a
determination.  You shall cooperate and make yourself available for any medical
examination reasonably required by Employer with respect to any determination of
your Disability.

(d)       Termination of Obligations and Post Termination Payments.  In the
event of the termination of your employment under this Agreement pursuant to
Paragraphs 9(a), 9(b) or 9(c) all obligations of Employer to you under this
Agreement shall immediately terminate except as follows:

(i)                                                 Compensation upon Death.  In
the event this Agreement is terminated as a result of your death, your heirs,
successors or legal representatives shall receive: (i) the Base Salary through
the date of termination of this Agreement; (ii) any unpaid Annual Bonus for any
prior fiscal year; (iii) the pro rata portion of the Annual Bonus for the fiscal
year in which your termination occurs to the extent such Annual Bonus is earned;
(iv) an amount equal to three hundred (300%) of the dollar amount of the Base
Salary paid or payable to you for Employer’s most recent fiscal year immediately
prior to your date of death; (v) continued Mortgage Assistance payments through
the Expiration Date; (vi) reimbursement of approved expenses due to you pursuant
to Paragraph 5; and (vii) continued Benefits for your dependents, beneficiaries
or estate as applicable, for 24 months following the termination of your
employment with Employer. All such payments shall be in addition to any payments
your widow, beneficiaries or estate may be entitled to receive pursuant to any
pension or employee benefit plan or life insurance policy maintained by
Employer.  For so long as you do not become employed by a corporation or other
entity engaged in a Competitive Business or otherwise become engaged directly or
indirectly in a Competitive Business, all payments and Benefits of every type
referenced in this paragraph shall be provided by Employer without any duty to
mitigate on your part, and Employer shall have no right to offset against such
payments or Benefits any amount you earn from any source following the ending of
your employment with Employer.

7


--------------------------------------------------------------------------------


 

(ii)                                              Compensation upon Disability. 
In the event this Agreement is terminated as a result of your Disability, you
shall receive: (i) the Base Salary through the date of your termination; (ii)
any unpaid Annual Bonus for any prior fiscal year; (iii) the pro rata portion of
the Annual Bonus for the fiscal year in which your termination occurs to the
extent such Annual Bonus is earned; (iv) reimbursement of approved expenses due
to you pursuant to Paragraph 5; (v) continued Mortgage Assistance payments
through the Expiration Date; (vi) an amount equal to three hundred (300%)
percent of the dollar amount of the Base Salary paid or payable to you for
Employer’s most recent fiscal year immediately prior to your Disability
termination (vii) the long-term monthly disability payments according to
Employer’s benefit plan for Executives; and (viii) continued Benefits for you
and your dependents, for 24 months following the termination of your employment
with Employer.  For so long as you do not become employed by a corporation or
other entity engaged in a Competitive Business or otherwise become engaged
directly or indirectly in a Competitive Business, all payments and Benefits of
every type referenced in this paragraph shall be provided by Employer without
any duty to mitigate on your part, and Employer shall have no right to offset
against such payments or Benefits any amount you earn from any source following
the ending of your employment with Employer.

(iii)                                           Compensation upon Termination
Without Cause.  In the event your employment under this Agreement is terminated
by Employer without Cause, or by you pursuant to Paragraph 9(b), then you shall
receive: (i) the Base Salary through the date of your termination; (ii) any
unpaid Annual Bonus for any prior fiscal year; (iii) the pro rata portion of the
Annual Bonus for the fiscal year in which your termination occurs to the extent
such Annual Bonus is earned; (iv) continued Mortgage Assistance payments through
the Expiration Date; (v) reimbursement of approved expenses due you pursuant to
Paragraph 5; and (vi) 100% of the Base Salary payable to you from the date of
termination through the Expiration Date (or a minimum of 12 months salary
whichever amount is greater) had your employment not been terminated, such Base
Salary to be determined in accordance with the terms of Paragraph 2(a) of this
Agreement and to be paid on a salary continuation basis as and when normally
paid by Employer; and (vii) continued Benefits for you and your dependents, for
24 months following the termination of your employment with Employer.  For so
long as you do not become employed by a corporation or other entity engaged in a
Competitive Business or otherwise become engaged directly or indirectly in a
Competitive Business, all payments and Benefits of every type referenced in this
paragraph shall be provided by Employer without any duty to mitigate on your
part, and Employer shall have no right to offset against such payments or
Benefits any amount you earn from any source following the ending of your
employment with Employer.

8


--------------------------------------------------------------------------------


 

(iv)                                          Compensation upon Termination For
Cause. In the event your employment under this Agreement is terminated by
Employer for Cause, then you shall receive: (i) the Base Salary, Benefits and
Mortgage Assistance through the date of your termination; and (ii) reimbursement
of approved expenses due you pursuant to Paragraph 5.

(v)                                             Payment Limitations.
Notwithstanding the foregoing, to the extent any of the provisions of this
Paragraph 9(d) allow for payments of Base Salary, Annual Bonus or Mortgage
Assistance subsequent to your termination, such payments will occur and continue
only for so long as you do not become employed at any time subsequent to your
termination by a corporation or other entity engaged in a Competitive Business
or otherwise become engaged directly or indirectly in a Competitive Business. 
All such payments shall be provided by Employer without any duty to mitigate on
your part, and Employer shall have no right to offset against such payments any
amount you earn from any source following the ending of your employment with
Employer.

(e)       Disposition of Stock Options and Restricted Shares Upon Termination. 
Upon termination of your employment for any reason, the following terms shall
apply to the stock options issued to you pursuant to this Agreement under
Paragraph 2(f) and Restricted Shares issued to you pursuant to Paragraph 2(g),
respectively:


(I)                                     IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT FOR CAUSE, ALL UNVESTED STOCK OPTIONS AND UNVESTED RESTRICTED SHARES
GRANTED TO YOU UNDER THIS AGREEMENT, SHALL EXPIRE IMMEDIATELY ON THE DATE OF
TERMINATION OF YOUR EMPLOYMENT AND ALL SUCH UNVESTED STOCK OPTIONS AND UNVESTED
RESTRICTED SHARES SHALL IMMEDIATELY BE CANCELLED AND NO LONGER CONTINUE TO VEST
OR BE EXERCISABLE AS OF THE DATE OF TERMINATION OF YOUR EMPLOYMENT;


(III)                               IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT BY EMPLOYER WITHOUT CAUSE OR BY YOU PURSUANT TO PARAGRAPH 9(B):


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT SHALL CONTINUE TO VEST AND BE EXERCISABLE FOR A PERIOD OF 24 MONTHS IN
ACCORDANCE WITH SAME RESPECTIVE VESTING SCHEDULES AND UNDER SAME TERMS HAD YOUR
EMPLOYMENT NOT BEEN TERMINATED.


(2)                                  YOU WILL BE ALLOWED TO CONTINUE TO VEST
RESTRICTED SHARES FOR A PERIOD OF 24 MONTHS IN ACCORDANCE WITH SAME RESPECTIVE
VESTING SCHEDULE UNDER THE SAME TERMS HAD YOUR EMPLOYMENT NOT BEEN TERMINATED.


(3)                                  YOUR NEW HIRE OPTION GRANT (GRANT
#01000230) SHALL VEST IMMEDIATELY THE NUMBER OF OPTIONS THAT WOULD HAVE VESTED
OVER THE COURSE OF THE NEXT 24 MONTHS HAD YOUR

9


--------------------------------------------------------------------------------



EMPLOYMENT NOT BEEN TERMINATED, AND WILL BE EXERCISABLE ON THE SAME TERMS AS
WOULD HAVE APPLIED HAD YOUR EMPLOYMENT NOT BEEN TERMINATED.


(4)                                  TO THE EXTENT ANY OF THE PROVISIONS OF THIS
PARAGRAPH 9(E)(II) ALLOW VESTING OF RESTRICTED SHARES AND VESTING AND EXERCISE
OF STOCK OPTIONS SUBSEQUENT TO YOUR TERMINATION, SUCH VESTING AND/OR WILL OCCUR
AND/OR CONTINUE ONLY FOR SO LONG AS YOU DO NOT BECOME EMPLOYED AT ANY TIME
SUBSEQUENT TO YOUR TERMINATION BY A CORPORATION OR OTHER ENTITY ENGAGED IN A
COMPETITIVE BUSINESS. SHOULD YOU BECOME EMPLOYED AT ANY TIME SUBSEQUENT TO YOUR
TERMINATION WITHOUT CAUSE BY A CORPORATION OR OTHER ENTITY ENGAGED IN A
COMPETITIVE BUSINESS OR OTHERWISE BECOME ENGAGED DIRECTLY OR INDIRECTLY IN A
COMPETITIVE BUSINESS, (A) ALL  STOCK OPTIONS AND RESTRICTED SHARES GRANTED TO
YOU UNDER THIS AGREEMENT SHALL CEASE TO VEST IMMEDIATELY AS OF THE DATE OF 
SUCH  EMPLOYMENT, (B) ALL THEN UNVESTED STOCK OPTIONS AND RESTRICTED SHARES
SHALL BE CANCELLED, AND ONLY VESTED STOCK OPTIONS SHALL CONTINUE TO BE
EXERCISABLE UNTIL THE EARLIER OF (I) THE END OF THE 30TH DAY AFTER YOU COMMENCE
ENGAGING IN A COMPETITIVE BUSINESS, OR (II) THE EXPIRATION OF SUCH STOCK OPTION
PURSUANT TO THE TERMS OF THE STOCK OPTION AGREEMENT FOR SUCH STOCK OPTION; AND
UPON THE EXPIRATION OF SUCH PERIOD, ALL STOCK OPTIONS THEN REMAINING UNEXERCISED
SHALL BE CANCELLED. NOTWITHSTANDING THE FOREGOING, IN THE EVENT SUCH EMPLOYMENT
OR ENGAGEMENT IN A COMPETITIVE BUSINESS IS IN BREACH OF PARAGRAPH 8(D) OF THIS
AGREEMENT, THEN ALL UNVESTED RESTRICTED SHARES AND UNVESTED STOCK OPTIONS
GRANTED TO YOU UNDER THIS AGREEMENT SHALL EXPIRE IMMEDIATELY ON THE DATE YOU
COMMENCE ENGAGING IN A COMPETITIVE BUSINESS AND ALL SUCH UNVESTED RESTRICTED
SHARES AND UNVESTED STOCK OPTIONS SHALL IMMEDIATELY BE CANCELLED AND NO LONGER
CONTINUE TO VEST OR BE EXERCISABLE AS OF THE DATE OF YOUR EMPLOYMENT OR
ENGAGEMENT IN A COMPETING BUSINESS.


(III)                               IN THE EVENT OF YOUR TERMINATION OF
EMPLOYMENT BY REASON OF YOUR DEATH OR DISABILITY:


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT SHALL CONTINUE TO VEST AND BE EXERCISABLE FOR A PERIOD OF 24 MONTHS IN
ACCORDANCE WITH SAME RESPECTIVE VESTING SCHEDULES AND UNDER SAME TERMS HAD YOUR
EMPLOYMENT NOT BEEN TERMINATED.


(2)                                  YOUR NEW HIRE OPTION GRANT (GRANT
#01000230) SHALL VEST IMMEDIATELY THE NUMBER OF OPTIONS THAT WOULD HAVE VESTED
OVER THE COURSE OF THE NEXT 24 MONTHS HAD YOUR EMPLOYMENT NOT BEEN TERMINATED,
AND WILL BE EXERCISABLE ON THE SAME TERMS AS WOULD HAVE APPLIED HAD YOUR
EMPLOYMENT NOT BEEN TERMINATED.

10


--------------------------------------------------------------------------------


 


(3)                                  YOU WILL BE ALLOWED TO CONTINUE TO VEST
RESTRICTED SHARES FOR A PERIOD OF 24 MONTHS IN ACCORDANCE WITH SAME RESPECTIVE
VESTING SCHEDULE UNDER THE SAME TERMS HAD YOUR EMPLOYMENT NOT BEEN TERMINATED.

10.          Use of Employee’s Name

Employer shall have the right, but not the obligation, to use your name, voice
or likeness for any publicity or advertising purpose.

11.          Assignment

Employer may assign this Agreement or all or any part of its rights under this
Agreement to any entity which succeeds to all or substantially all of Employer’s
assets (whether by merger, acquisition, consolidation, reorganization or
otherwise) or which Employer may own substantially, and this Agreement shall
inure to the benefit of such assignee.

12.          No Conflict with Prior Agreements

You represent to Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual commitment on your part to any third
party, nor does it or will it violate or interfere with any rights of any third
party.

13.          Successors

(a)           This Agreement is personal to you and without the prior written
consent of Employer shall not be assignable by you otherwise than by will or the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by your legal representatives.

(b)           This Agreement shall inure to the benefit of and be binding upon
Employer and its successors and assigns, including any successor by reason of
merger, sale of all or substantially all of the assets of Employer or by
operation of law.

14.          Minimum Ownership Position

At all times during the term on or after the first anniversary of the Effective
date, you shall make a good-faith effort to own a number of shares of
Activision’s common stock that have an “aggregate market value” which is at
least equal to one times your annual Base Salary as set forth in Paragraph 2(a).
All Activision restricted stock grants to you shall be included for these
purposes in the foregoing calculation.  Employer shall in good faith monitor
such ownership position.  You also agree to comply with any additional
reasonable stock ownership guidelines that may be adopted by the Board of
Directors and apply to Employer’s senior executives.

11


--------------------------------------------------------------------------------


 

15.          General Provisions

(a)       Entire Agreement.  This Agreement supersedes all prior or
contemporaneous agreements and statements, whether written or oral, concerning
the terms of your employment with Employer, and no amendment or modification of
this Agreement shall be binding unless it is set forth in a writing signed by
both Employer and you.  To the extent that this Agreement conflicts with any of
Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

(b)       No Broker.  You have given no indication, representation or commitment
of any nature to any broker, finder, agent or other third party to the effect
that any fees or commissions of any nature are, or under any circumstances might
be, payable by Employer or any affiliate of Employer in connection with your
employment under this Agreement.

(c)       Waiver.  No waiver by either party of any breach by the other party of
any provision or condition of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

(d)       Prevailing Law.  Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law and
wherever there is any conflict between any provision of this Agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.

(e)       Expiration.  This Agreement does not constitute a commitment of
Employer with regard to your employment, express or implied, other than to the
extent expressly provided for herein.  Upon expiration of the term of this
Agreement, it is the contemplation of both parties that your employment with
Employer shall cease, and that neither Employer nor you shall have any
obligation to the other with respect to your continued employment.  In the event
that your employment continues for a period of time following the term unless
and until agreed to in a new subscribed written document, such continuation of
your employment shall be “at will,” and may be terminated without obligation at
any time by either party giving notice to the other.

(f)        Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.

(g)       Immigration.  In accordance with the Immigration Reform and Control
Act of 1986, employment under this agreement is conditioned upon satisfactory
proof of your identity and legal ability to work in the United States.

(h)       Venue and Jurisdiction.  The parties agree that all actions or
proceedings initiated by either party hereto arising directly or indirectly out
of this Agreement shall be litigated in federal or state court in Los Angeles
County, California.  The parties hereto expressly submit and consent in advance
to such jurisdiction and agree that service of summons and complaint or other
process or papers may be made by registered or certified mail addressed to the
relevant party at the address set forth below.  The parties hereto waive any
claim that a federal or state court in Los Angeles County, California, is an
inconvenient or an improper forum.

12


--------------------------------------------------------------------------------


 

(i)        Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under existing or future laws effective during
the term of this Agreement, such provisions shall be fully severable, the
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal and enforceable.

(j)        Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement.  You understand and agree that Employer’s
General Counsel, or any other attorney or member of management who has discussed
any term or condition of this Agreement with him, is only acting on behalf of
the Employer and not on your behalf.

(k)       Right to Negotiate.  You hereby acknowledge that you have been given
the opportunity to participate in the negotiation of the terms of this
Agreement. You acknowledge and confirm that you have read this Agreement, fully
understand its terms and contents and have had the opportunity to ask Employer
about any questions, concerns or issues you may have on connection with this
Agreement or its terms.

(l)        Services Unique.  You recognize that the services being performed by
you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you (particularly, but without limitation, with respect to the
provisions hereof relating to the exclusivity of your services and the
provisions of Paragraph 8 of this Agreement).

(m)          Injunctive Relief.  In the event of a breach of or threatened
breach of the provisions of this Agreement regarding the exclusivity of your
services and the provisions of Paragraph 8 of this Agreement you agree that any
remedy of law would be inadequate.  Accordingly you agree that Employer is
entitled to obtain injunctive relief for such breaches or threatened breaches. 
The injunctive relief provided for in this paragraph is in addition to, and is
not in limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court’s issuance of an injunction.

(n)           Remedies Cumulative. The remedies in this paragraph are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

(o)       Attorneys’ Fees and Costs.  If either party brings an action to
enforce, interpret or apply the terms of this Agreement or declare its rights
under this Agreement, the prevailing party in such action, including all
appeals, shall receive all of its or your attorneys’ fees, experts’ fees, and
all of its or your costs, in addition to such other relief as may be granted.

13


--------------------------------------------------------------------------------


 

(p)           Headings.  The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.

17.          Notices

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To Employer:

 

3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention:  Senior Vice President,
Business Affairs and General Counsel

 

 

 

 

 

 

 

To You:

 

1606 1st Street
Manhattan Beach, CA  90266

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

If the foregoing accurately reflects our mutual agreement, please sign where
indicated.

ACCEPTED AND AGREED TO:

Employer

 

Employee

 

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

By:

 

 

 

 

George Rose

 

Robin Kaminsky

 

General Counsel

 

 

 

14


--------------------------------------------------------------------------------